Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0012198) in view of Risser (US 2018/0068463).
As per claim 1, 14, 24, 26, 40 and 44 Zhang in view of Risser teaches, a processor-implemented neural network method and a non-transitory computer-readable, the method comprising: obtaining a neural network pre-trained in a source domain and a first  feature of the source domain (Zhang, ¶[0031] “extracting, by using the feature extraction module, a lower-layer feature and a higher-layer feature of the target domain training sample data; “ a lower-layer feature represents a first style feature of the target domain which would represents source domain in this case and ¶[0031] “According to a sixth aspect, this application provides an enhanced collaborative adversarial network constructed based on a convolutional neural network CNN. The enhanced collaborative adversarial network includes a feature extraction module, a task module, a domain invariant module, and a domain discriminating module.” This aspect represents having the neural network, as well as having the domain module and feature extraction module  ); and obtaining a neural network to be trained in a plurality of domains (Zhang, ¶ [0089] Domain-invariant feature: The domain-invariant feature is a general feature of data in different domains, and features extracted from the data in different domains have consistent distribution. ); extracting a second style feature of a target domain from received input data of the target domain, using the neural network (Zhang, ¶[0031] “extracting, by using the feature extraction module, a lower-layer feature and a higher-layer feature of the target domain training sample data; “ higher layer would be second style); performing domain adaptation of the input data ( Zhang, ¶[0051] FIG. 1 is a schematic diagram of a method for training an image classifier based on domain adaptation according to an embodiment of the present disclosure;”), by performing style matching of the input data based on the first style feature of the source domain and the second style feature of the target domain (Zhang, fig.3-4 ¶[0093] “Further, an application scenario of face recognition is used as an example, face recognition usually includes recognition of persons in different countries and regions, and there is a relatively large distribution difference between face data of the persons in the different countries and regions. As shown in FIG. 4, it is assumed that face data that is of a European white person and that is with a training label is used as source domain data, namely, labeled face data, and face data that is of an African black person and that is without training label is used as target domain data, namely, unlabeled face data. There is a great difference between skin colors, facial contours, and the like of a white person and a black person, which resulting that face data is distributed differently. However, even if the face data of the black person is unlabeled data, a face recognition model obtained by using the training method described in this application can also improve face recognition accuracy of the black person.” The style matching would be bringing the style of the neural network to be able to detect a black person’s face with the same style of finding and be able to detect the face ); and generating an inference result by processing the style-matched input data using the neural network (  Zhang, ¶[0093] “a face recognition model obtained by using the training method described in this application can also improve face recognition accuracy of the black person.” The inference would be recognizing the face of that black person).
Zhang doesn’t explicitly teach using two styles and training the neural network and the representative style feature, based on a result of the processing and a ground truth of the training data. 
However Risser teaches, using two separate style of the images (Risser, fig.9 and ¶[0152] “One such method introduced the idea of interpolating between these styles by matching the statistics of deep neural activations from some content image to those of a style image.”  ) and training the neural network and the representative style feature, based on a result of the processing and a ground truth of the training data (Risser, ¶[0207] “he learning strategy in accordance with many embodiments of the invention uses the activation maps produced by VGG (or some other artificial neural network) as the ground truth (since they will produce good synthesis results) and a network is trained to try and reproduce the input/output pairings using fewer neurons then VGG.” ). 
	At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Zhang with Risser’s ability to use two styles and a ground truth of the training data. 
 The motivation would have been to improve to be able to switch images to different sources. 

As per claims 2, 17, and 27 Zhang in view of Risser teaches, the method of claim 1, wherein the extracting comprises: extracting style information corresponding to the input data from at least one of a plurality of layers included in the neural network (Zhang, ¶[0031] “extracting, by using the feature extraction module, a lower-layer feature and a higher-layer feature of the target domain training sample data; “ ); and determining the second style feature of the domain target based on the style information (Zhang, fig.4 style feature detected on the different type of faces).

As per claims 3, 18, and 28 Zhang in view of Risser teaches, the method of claim 2, wherein the performing of the domain adaptation comprises performing style matching of the style information corresponding to the second style feature of the target domain with the first style feature of the source domain (Zhang,  ¶[006] “not only the source domain data is used to perform training, but also unlabeled target domain data is combined into the training, so that a trained model has a better prediction effect for the target domain data. “).

As per claims 4, 19 and 29 Zhang in view of Risser teaches, the method of claim 3, wherein the style information includes a mean and a variance of values output from a plurality of nodes included in a corresponding layer (Zhang, ¶[0170] “[0170] It should be noted that, in FIG. 13, the lower-layer feature extraction 303, the higher-layer feature extraction 304, the image classification 305, the domain invariance 306, the domain discriminating 307, the sample data selection 308, and the weight setting 309 may be considered as composition modules of the enhanced collaborative adversarial network, or may be considered as operation steps in the training method based on the enhanced collaborative adversarial network.” the invariance represents mean since it stays the same and variance is domain discriminating   ).

As per claims 5, 20, 30, 39 and 42 Zhang in view of Risser teaches, the method of claim 4, wherein the performing of the domain adaptation comprises performing style matching of the style information to the first style feature of the source domain by adaptive instance normalization (AIN), based on the first style feature of the source domain and the second style feature of the target domain ( Zhang, ¶[0179] 507 normalizes the values “The vector calculation unit 507 is mainly configured to perform network calculation at a non-convolution/FC layer in a neural network, for example, pooling (pooling), batch normalization (batch normalization), or local response normalization (local response normalization).” ).

As per claims 6, and 31 Zhang in view of Risser teaches, the method of claim 3, wherein the style information includes a mean and a covariance of values output from a plurality of nodes included in a corresponding layer (Zhang, ¶ [008-9] invariance could also mean covariance as if something doesn’t change then it is moving in the same direction, and the two layers are separated).

As per claims 7, and 32 Zhang in view of Risser teaches, the method of claim 6, wherein the performing of the domain adaptation comprises performing the style matching of the style information to the first style feature of the source domain by a whitening and coloring transform (WCT) process, based on the first style feature of the source domain and the second style feature of the target domain (Risser, ¶[0152] “impressive results can be achieved by transforming the content activations to better mimic the style activations through a whitening color transform (WCT), which is a linear transformation that is capable of matching covariance statistics. While these methods have greatly improved the flexibility and quality of feedforward methods, they can still be inferior to optimization.”).

As per claims 8 and 33, Zhang in view of Risser teaches, the method of claim 1, wherein the performing of the domain adaptation comprises: determining, in response to a receipt of plural input data including the input data, a representative style feature of second style features extracted from the plurality of received input data; and performing the domain adaptation of the input data, by style matching of the plural input data based on the first style feature of the source domain and the representative style feature (Risser, fig.9 301-902 “[0040] FIG. 9 is an illustration of conceptual images of cells in two input images in a style transfer process using uniform regions in accordance with an embodiment of the invention.” The style matching takes place going from 901 to 902).

As per claims 9, 21, and 34 Zhang in view of Risser teaches, the method of claim 1, wherein the extracting of the second style feature comprises: sampling the received input data; extracting second features corresponding to a plurality of layers included in the neural network by applying the sampled received input data to the neural network (  Zhang, ¶[0023] “In another possible implementation of the first aspect, the training method further includes: extracting, by using the feature extraction module, a lower-layer feature and a higher-layer feature of the target domain training sample data;”); and extracting the second style feature by calculating a second statistical value of the extracted second features (Zhang, fig.4 the statistical value would be the color of a pixel between the two images   ).

As per claims 10 and 35, Zhang in view of Risser teaches, the method of claim 1, wherein the first style feature of the source domain includes a first statistical value that is calculated based on first features extracted by applying sampled data of the source domain to the neural network (Zhang, ¶[0099] “The principle implied herein is that statistical information of a part of an image is the same as that of another part. “   ).

As per claims 11 and 36, Zhang in view of Risser teaches, the method of claim 1, wherein the source domain includes a plurality of domains, and the first style feature of the source domain includes a third statistical value that is calculated based on first features extracted by applying batches sampled for each label of the plurality of domains to the neural network (Zhang, ¶[0099] “The principle implied herein is that statistical information of a part of an image is the same as that of another part.” As the system cycles there will be second and third statistical values).

As per claim 12, 22-23, 37 and 40 Zhang in view of Risser teaches, the method of claim 1, wherein the neural network is configured to perform a desired predetermined operation, and the desired predetermined operation comprises any one or any combination of image recognition, speech recognition, biometric signal recognition, and image segmentation (  Zhang, ¶[0084] “After data processing mentioned above is performed on data, some general capabilities may be further formed based on a data processing result, for example, an algorithm or a general system, such as translation, text analysis, computer vision processing, speech recognition, and image recognition”).

As per claims 13, 15, 25, 38 and 41 Zhang in view of Risser teaches, the method of claim 1, wherein the received input data includes any one or any combination of speech data, image data, and biometric signal data (  Zhang, ¶[0084] “After data processing mentioned above is performed on data, some general capabilities may be further formed based on a data processing result, for example, an algorithm or a general system, such as translation, text analysis, computer vision processing, speech recognition, and image recognition”).

As per claim 43, Zhang in view of Risser, the method of claim 40, wherein the domain adaptation is performed without retraining of one or more portions of the neural network (Zhang, ¶[007] “[0007] To resolve a problem that a domain-discriminating lower-layer feature is lost in an unsupervised domain adaptation method based on domain adversarial, this application provides a training method based on a cooperative adversarial network, to retain the domain-discriminating lower-layer feature, thereby improving precision of a task model, and further provides a method for adding cooperative domain adversarial, to use target domain data for training the task model, to improve adaptability of the trained task model in a target domain.” Therefore, there is no retraining here being disclosed).


As per claim 45, Zhang in view of Risser teaches, the method of claim 44, further comprising extracting the style feature of the target domain using a neural network that has been pre-trained in the source domain (Zhang, ¶[0088] “A task model is trained based on data in a source domain and a target domain. Recognition/classification/segmentation/detection and the like of an object in the target domain are implemented by using a trained task model.”).

As per claim 46, Zhang in view of Risser teaches, the method of claim 44, wherein the matching comprises removing the style feature of the target domain from the target domain image (Zhang, fig.4 when comparing the two images inherently removes a certain style feature to normalize the images), and adding the style feature of the source domain to the target domain (Zhang, fig.4 adding whatever the two images have in common presents adding the style feature of the source domain to the target domain ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/